Citation Nr: 1016567	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  04-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under the provisions of 
Chapter 30, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active duty in the Army from September 6, 
1989 to May 18, 1992. 

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in July 2007.  This matter was 
originally on appeal from a determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the Veteran's claim for educational 
assistance under Chapter 30 of Title 38, United States Code.  

It is noted that the Veteran's claim was previously denied by 
the Board in July 2005.  The Veteran appealed the decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
January 2007, the Veteran, through his representative, and 
the Secretary of Veterans Affairs (the parties) submitted a 
Joint Motion for Remand requesting that the Board's decision 
denying the Veteran's claim for Chapter 30 educational 
assistance benefits be vacated and his claim be remanded for 
further adjudication.  In a January 2007 Order, the Court 
granted the motion and remanded the case to the Board for 
further appellate review.  

In July 2007 and February 2009, the Board remanded the issue 
on appeal for further evidentiary development.  The case now 
returns to the Board following the February 2009 remand.  

Unfortunately, this appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
reasons explained below.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately the Board finds that the prior remand 
instructions set forth in the July 2007 remand and reiterated 
in the February 2009 remand have not been substantially 
complied with.  Substantial completion of these remand 
instructions is necessary in order to comply with the January 
2007 Court order and Joint Motion for Remand.  The Board is 
obligated by law to ensure compliance with its directives, as 
well as those of the appellate courts.  Where the remand 
orders of the Board or the courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the February 2009 remand, the Board explained that the 
July 2007 remand instructions had not been complied with 
because the Army's response to the request relating to the 
different separation codes was insufficient because it 
contained no citations to any relevant Army Regulations, 
Directives, Circulars, or other official or internal 
documents, explaining the differences between separation 
codes "KGF," "LCR," and "JCR," and the basis for 
assignment of each particular separation code.  

The Board notes that it was faulted in the Joint Motion for 
Remand for relying on an email from an Army representative 
wherein she explained that the Veteran would not be eligible 
for education benefits based on his separation code but in 
which no authority was cited for that position.  A review of 
the evidence relating to the Army's separation codes obtained 
since February 2009 again consists solely of emails without 
citation to authority.  The Board's instruction was to obtain 
"from the Army a memorandum, with citations to any relevant 
Army Regulations, Directives, Circulars, or other official or 
internal documents, explaining the differences between 
separations codes "KGF," "LCR", and "JCR," and the bases for 
the assignment of each particular separation code."  The 
emails of record fall far short from the requested memorandum 
and again fail to cite authorities or even provide 
understandable explanations of these separation codes so that 
VA can comply with the Joint Motion for Remand.  

The Board notes that Army Regulation (AR) 635-5-1 appears to 
be the authority for separation codes; however, as the VA 
representative noted in her email to the Army contact, it 
cannot be accessed via the Internet.  A copy of AR 635-5-1 
was not provided; nor was any reason submitted as to why it 
could not be provided.  Thus, on remand, a copy of AR 635-5-1 
should be provided.  If a copy of the regulation cannot be 
provided, a memorandum should be obtained explaining the 
reasons therefor, and providing extracted excerpts of the 
relevant parts of regulation or, at the very least, the 
information previously requested.

The Board notes another problem.  The Veteran's DD214 lists 
the Separation Authority as "AR 635-200, para 16-5b(1)."  
The copy of AR 635-200 provided is missing page 103 which so 
happens to be the page that would have paragraph 16-5b on it.  
Nevertheless, the Board was able to obtain a copy of the 
missing sections of AR 635-200 and found that there is no 
longer a paragraph 16-5b.  It is noted that the copy provided 
indicates it was effective June 6, 2005.  Thus, a copy of AR 
635-200 that was applicable in 1992 when the Veteran was 
discharged from active service is needed rather than the 
current version of that regulation in order for the Board to 
fully understand the reasons for the Veteran's separation.  
The same is needed for AR 635-5-1 discussed above.

Next, in the February 2009 remand, it was noted that the Army 
Information Paper 9 had not been provided.  The Board notes 
that this document still has not been provided for the same 
reasons as before (i.e., it is an internal document).  

Finally, although it appears that copies of some of the 
Veteran's service personnel records were obtained, the Board 
finds that these cannot be the complete record.  The copies 
in the claims file contain the Veteran's enlistment contract, 
enlistment examination, a request for advancement, separation 
order dated May 4, 1992, and his DD 214.  Also included is a 
copy of an Army National Guard transfer order from April 
1998, which is irrelevant.  However, there are service 
treatment records in the claims file that indicate the 
Veteran received multiple Article 15s, including one in 
January 1992, yet none of the paperwork relating to any 
disciplinary actions against the Veteran is part of the 
service personnel records obtained.  In addition, the service 
treatment records, including the Veteran's separation 
examination from January 1992, indicate he was undergoing a 
Chapter 14 discharge.  On remand, efforts should be 
undertaken to obtain or, if not in the service personnel 
records folder, to reconstruct the records documenting all 
military disciplinary actions against the Veteran including 
Article 15s and his being considered for discharge under 
Chapter 14.

Accordingly, the case is REMANDED for the following action:

1.  Please make efforts to obtain from the 
Department of the Army a memorandum, with 
citations to any relevant Army Regulations, 
Directives, Circulars, or other official or 
internal documents, explaining the 
differences between separations codes "KGF," 
"LCR", and "JCR," and the bases for the 
assignment of each particular separation 
code.  In lieu of this memorandum, the Army 
can provide a copy of AR 635-5-1, SEPARATION 
PROGRAM DESIGNATOR (SPD) CODES (version 
effective in 1992), or, if not able to 
provide a full copy, at least a redacted copy 
of the relevant provisions.

2.  Please attempt to obtain a copy of the 
version of AR 635-200 that was effective in 
1992.

3.  Please also request the Department of the 
Army to provide a copy of the Army 
Information Paper 9, TAPC-PDE-E1 (Sep. 1999).  
If it cannot be provided, Department of the 
Army should be asked to provide an 
explanation why it cannot other than that it 
is an "internal" document.

4.  Obtain a copy of the Veteran's service 
personnel records especially records of any 
military disciplinary actions.  

5.  If records or documents requested 
pursuant to this remand cannot be obtained, 
then a formal declaration should be prepared 
that any additional effort to obtain such 
records will be futile.

6.  Thereafter, the Veteran's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


